Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Greenspoon on 3/30/2021.

The application has been amended as follows: 

Claims 23, 24, and 28-30 are cancelled.

Claim 21 is amended:
An apparatus for producing a three-dimensional (3D) object in a composite-based additive manufacturing (CBAM) process
; 
digital file on the processor containing the 3D object sliced into a plurality of layers;
one or more lithographic printing plates formed using the digital file of the 3D object, each lithographic printing plate having a print pattern containing a representation of two or more layers of the plurality of layers of the 3D object;
a printing press into which one of the one or more lithographic printing plates is clamped or inserted

utilize the inserted lithographic printing plate to [[print]] transfer a solution in the print pattern onto a  wherein the solution enables powder to adhere thereon such that the print pattern on the substrate is stackable to form two or more layers of the 3D object via the adhered powder




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lithographic printing is well-known in the art, but not for 3D printing. Swartz et al. (US 2013/0171431) teaches a similar concept as the instant invention where printing is performed with inkjet methods and various printed sheets are stacked and fused to form 3D objects. Although plate based printing methods are known alternatives to inkjet methods in printing generally (See Miller et al., US 2005/01701530; and Korem, US 2001/0011507), there is not motivation in the art to utilize digital slices of a 3D object to incorporate multiple layers representing separate physical slices of a 3D objects on a lithographic plate used in a printing press for forming the 3D object. Any plate printing process suggested in the art would likely result in single slices being mass manufactured by separate plates, and then each of the mass manufactured slices being stacked and fused to form the object. Thus, using a single lithographic printing plate formed from digital slices of a 3D object for manufacturing multiple physical slices of the 3D object in a print press, is not suggested in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SCOTT W DODDS/Primary Examiner, Art Unit 1746